 
 
I 
108th CONGRESS
2d Session
H. R. 4506 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Mr. Hastings of Florida (for himself, Mr. Wexler, Mr. Foley, Mr. Shaw, and Mr. Deutsch) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance for areas that experience a disaster that results in major damage to or destruction of 100 homes or fewer. 
 
 
1.Short titleThis Act may be cited as the Small Disaster Assistance Act of 2004. 
2.Assistance for disasters affecting 100 homes or fewer 
(a)In generalTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following new section: 
 
425.Assistance for disasters affecting 100 homes or fewer 
(a)In generalSubject to subsection (c), in the case of an event that results in major damage to or destruction of 100 homes or fewer, the President may grant the request of the Governor of the affected State for a declaration that a major disaster exists under section 401, notwithstanding the limited severity and magnitude of the event, if the President determines that Federal assistance under this title is necessary due to the existence of 1 or more factors listed in subsection (b). 
(b)FactorsIn determining whether to grant the request of the Governor of the affected State under subsection (a), the President shall consider whether the following factors exist in the immediate area of the event: 
(1)A large population of historically and economically disadvantaged individuals. 
(2)A median family income level below the national, State, or local average. 
(3)High unemployment. 
(4)A large population of uninsured homeowners or renters. 
(5)A large elderly population.
(6)A high concentration of damage.
(7)A high level of trauma, including injuries, deaths, disruption of community services, and emergency needs. 
(c)Limitations on relief 
(1)In generalSubject to paragraph (2), total assistance provided under this title for a major disaster declared under subsection (a) shall not exceed— 
(A)$1,000,000 if the disaster results in major damage to or destruction of between 1 and 50 homes; or 
(B)$2,000,000 if the disaster results in major damage to or destruction of between 51 and 100 homes. 
(2)LimitationTotal assistance provided under this title for a major disaster declared under subsection (a) may exceed the limitation in paragraph (1) if the President determines that— 
(A)continued disaster assistance is immediately required; 
(B)there is a continuing and immediate risk to lives, property, public health, or safety; or 
(C)necessary assistance will not otherwise be provided on a timely basis.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to all disasters occurring on or after August 1, 2003.  
 
